Watson, Judge:
These suits have been submitted for decision on the following agreement 'between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the articles marked “A” and initialed TM (Import Specialist’s Initials) by Import Specialist Thomas McDonough (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 20% ad valorem under Item 706.60, TSUS, consist of carrying cases, containing badminton sets, which are containers of usual types ordinarily sold at retail with their contents.
2. That the badminton sets contained in said carrying cases were assessed with duty at the rate of 14% ad valorem under Item 734.50.
3. That said protests were filed under Section 514 of the Tariff Act of 1930, within 60 days after the date of liquidation of the entries, and said protests were pending for decision by this Court on June 29, 1967, the effective date of Public Law 90-36, approved June 29, 1967, which amended and extended Public Law 89-241, approved October 7, 1965.
4. That the merchandise covered by the entries involved were entered after August 31,1963 and before December 7,1965.
5. That before September 30, 1967, requests were filed with the Regional Commissioner of Customs at New York, the port of entry, for *268reliquidation of said entries and assessment of duty at the rate'of 14% ad valorem under Item 134.50, by virtue of Section 4 of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the articles marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed T.M. by Import Specialist Thomas McDonough on the invoices accompanying the entries herein, properly dutiable under item 734.50 of the Tariff Schedules of the United States at the rate of 14 per centum ad valorem as badminton equipment and parts thereof, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims, the protests are overruled.
Judgment will issue accordingly..